*138OPINION OF THE COURT
Per Curiam.
In this proceeding the Special Referee sustained the charge of professional misconduct alleged against the respondent. The petitioner moved to confirm the report of the Special Referee and the respondent submitted an affirmation in response thereto.
The charge alleged that on October 20, 1987, the respondent entered a plea of guilty in the United States District Court, Southern District of New York, to the crime of willfully submitting a false income tax return in violation of 26 USC § 7206 (1). Specifically, the respondent submitted an income tax return which included income earned in previous years, rather than submitting amended returns for the earlier years. The respondent received a suspended sentence, a term of probation of one year, 250 hours of community service and was fined $5,000.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee sustaining the charge of professional misconduct. The respondent is guilty of the professional misconduct outlined above. Accordingly, the petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating factors advanced by the respondent. Accordingly, the respondent is censured for his professional misconduct.
Mangano, P. J., Thompson, Bracken, Kunzeman and Lawrence, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Herbert M. Horowitz, is hereby censured for his professional misconduct; and it is further,
Ordered that, effective immediately, the interim suspension of the respondent is terminated, and the respondent is reinstated to the practice of law.